Citation Nr: 0604902	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  99-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to nonservice-connected VA pension benefits.  



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to April 
1976.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in December 2000, 
and the case has since been returned to the Board.  



FINDINGS OF FACT

1.  The veteran's nonservice-connected disorders are shown to 
include an AV block, HIV, hepatitis C, tuberculosis, genital 
herpes, a skin disorder of the feet and depression; he is 
shown to have been rendered unemployable due to primary 
alcohol and drug abuse.  

2.  The nonservice-connected disorders, which are not 
attributable to the veteran's own wilful misconduct, are not 
shown to be of such severity as to preclude him securing or 
following a substantially gainful occupation.  



CONCLUSION OF LAW

The criteria for payment of nonservice-connected VA pension 
benefits have not been met.  38 U.S.C.A. §§ 1521, 5103, 
5103A, 5107 (West 2005); 38 C.F.R. §§ 3.159, 4.15, 4.16 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VCAA and implementing regulations apply to 
the case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  
  
The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim.  The RO informed the veteran of the relative 
duties of VA and the claimant in letters issued in May 2003 
and April 2005.  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted "duty to assist" letters were issued 
subsequent to the appealed rating decision.  That decision, 
however, was issued more than a year prior to the enactment 
of the VCAA provisions.  

Moreover, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  

The basic law referable to VA nonservice-connected pension 
benefits provides that a pension is payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities which are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521.  

38 U.S.C.A. § 1502(a) defines permanence of a disability and 
indicates that permanent and total disability will be held to 
exist where the person is unemployable as a result of 
disability reasonably certain to continue throughout the life 
of the disabled person, or is suffering from any disability 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation, but only 
if it is reasonably certain that such disability will 
continue throughout the life of the disabled person, or any 
disease or disorder determined by the Secretary to be of such 
a nature or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.  
See also 38 C.F.R. §§ 3.340(b), 4.15.  

In light of this definition of "permanence," there are 
three alternative bases upon which permanent and total 
disability for nonservice-connected pension purposes may be 
established.  The first basis is the establishment, by use of 
the appropriate diagnostic codes of the VA Schedule for 
Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  

In other words, each disability is rated under the 
appropriate diagnostic code and then combined to determine if 
the veteran holds a combined 100 percent schedular evaluation 
for pension purposes.  The permanent loss of both hands, of 
both feet, or of one hand and one foot, or the sight of both 
eyes, or becoming permanently helpless or permanently 
bedridden, will be considered for permanent and total 
disability.  38 C.F.R. § 4.15.  

The second objective basis upon which permanent and total 
disability for pension purposes may be established warrants 
consideration where the veteran does not satisfy the criteria 
for a combined 100 percent schedular evaluation.  The veteran 
may, in the alternative, qualify for a permanent and total 
disability rating for pension purposes if he has a lifetime 
impairment which precludes him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  

Full consideration must be given to unusual physical or 
mental effects in individual cases.  38 C.F.R. § 4.15.  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  If the 
veteran is considered permanently and totally disabled under 
these criteria, he or she is then awarded a 100 percent 
schedular evaluation for pension purposes.  38 C.F.R. 
§§ 4.16(a), 4.17.  

Marginal employment, generally deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person, shall 
generally not be considered substantially gainful.  38 C.F.R. 
§ 4.16(a).  

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, a permanent and total disability rating for 
pension purposes is authorized to be granted on an 
extraschedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.17(b).  

In terms of what is considered a "disability" under these 
provisions, the Board notes that 38 C.F.R. § 3.301(c)(2) 
provides that alcohol abuse is considered willful misconduct 
(thus precluding pension benefits) but also indicates that 
organic diseases and disabilities which are a secondary 
result of the chronic use of alcohol as a beverage, whether 
out of compulsion or otherwise, will not be considered of 
willful misconduct origin.  

38 C.F.R. § 3.301(c)(3) contains similar language applicable 
to drug abuse.  However, under 38 C.F.R. § 3.301(c)(1), 
venereal diseases are not considered to be the result of 
willful misconduct.  

In the present case, service connection is not in effect for 
any disability.  The veteran's current disorders, as listed 
in the December 2002 rating action, include an AV block 
(evaluated as 10 percent disabling), HIV, hepatitis C, 
tuberculosis, and alcohol and drug abuse (all evaluated as no 
percent disabling).  

The recent medical records also contain references to genital 
herpes, a skin disorder of the feet and depression.  

The veteran's VA examination in conjunction with this appeal 
was conducted in October 2002.  The examiner at that time 
diagnosed HIV positive status; current cocaine, IV heroin, 
and marijuana dependence; current alcohol dependence; and a 
probable hepatitis C infection.  

The examiner further noted that these disorders "[were] less 
likely to be innocently acquired, and, therefore, the 
patient's unemployability was more likely secondary to HIV 
infection as well as the alcohol, cocaine, IV heroin and 
marijuana dependence."  

Based on this examination report, the Board is unable to 
conclude that the veteran meets the criteria for VA 
nonservice-connected pension benefits.  

It is evident that he would not be unemployable but for his 
disorders due to wilful misconduct, including alcohol, 
cocaine, IV heroin and marijuana dependence.  Indeed, the 
examination report reflects that the veteran's disorders 
leading to unemployability were "less likely to be 
innocently acquired."  

The Board is aware that the veteran has an HIV status and 
probable hepatitis C at present .  However, his HIV infection 
has not been noted to have evolved into acquired immune 
deficiency syndrome (AIDS) to date, and there is no 
indication in the medical evidence that either infection, in 
and of itself, would result in the veteran being rendered 
unemployability at this time.  

The Board would point out that the veteran, in the future, is 
free to provide evidence showing a worsening of his status, 
should such evidence become available.  

Additionally, the Board notes that the veteran's more recent 
VA treatment records do not indicate that other disorders, 
such as genital herpes, a skin disorder of the feet and 
depression, have had a substantial effect on his employment 
status.  

Notably, while a May 2004 VA psychiatric record contains a 
Global Assessment of Functioning (GAF) score of 50, the 
examiner noted that the veteran's panic attacks "appear[ed] 
to occur while he is using drugs and [ethyl alcohol]."  

The Board finds that this evidence further indicates that the 
veteran's unemployability is attributable to wilful 
misconduct, in the form of substance abuse.  

Overall, the preponderance of the evidence is against the 
veteran's claim for nonservice-connected pension benefits, 
and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  





ORDER

Nonservice-connected VA pension benefits are denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


